                                          Case 5:19-cv-07832-LHK Document 111 Filed 08/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                         MICHAEL T. MAXWELL,                                Case No. 19-CV-07832-LHK
                                  12
Northern District of California




                                                        Plaintiff,
 United States District Court




                                                                                            ORDER DENYING PLAINTIFF’S
                                  13                                                        MOTION FOR CORRECTIVE
                                                 v.                                         ORDERS AND MOTION TO ALTER
                                  14                                                        OR AMEND THE JUDGMENT
                                         ROY KAYLOR,
                                  15
                                                        Defendant.
                                  16

                                  17   Note: Plaintiff has requested an accommodation for his visual handicap “that requires
                                       larger and bold type fonts.” Compl. at 1. The Court will file as an exhibit to the instant
                                  18   order a copy of the order that uses larger type and bold fonts.
                                  19
                                              Before the Court are two motions filed by Plaintiff Michael Maxwell (“Plaintiff”): (1) a
                                  20
                                       motion for corrective orders, and (2) a motion to alter or amend the judgment. ECF Nos. 99, 109.
                                  21
                                       For the reasons explained below, the Court denies both motions.
                                  22
                                              On March 22, 2021, the Court dismissed Plaintiff’s claims with prejudice and entered
                                  23
                                       judgment in favor of Defendant Roy Kaylor. ECF Nos. 92, 93. On April 13, 2021, after judgment
                                  24
                                       had been entered, Plaintiff filed a motion for corrective orders requesting that the Court issue
                                  25
                                       orders requiring Defendant to comply with the Federal Rules of Evidence and Federal Rules of
                                  26
                                       Civil Procedure. ECF No. 99. On April 21, 2021, Plaintiff filed a notice of appeal to the Ninth
                                  27
                                                                                    1
                                  28   Case No. 19-CV-07832-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CORRECTIVE ORDERS AND MOTION TO ALTER OR
                                       AMEND THE JUDGMENT
                                          Case 5:19-cv-07832-LHK Document 111 Filed 08/13/21 Page 2 of 3




                                   1   Circuit. ECF No. 107. On April 26, 2021, Plaintiff filed a motion to alter or amend the judgment

                                   2   pursuant to Federal Rule of Civil Procedure 59(e). ECF No. 109. On May 10, 2021, Defendant

                                   3   filed an opposition. ECF No. 110. The Court first addresses Plaintiff’s motion to alter or amend

                                   4   the judgment. The Court then turns to Plaintiff’s motion for corrective orders.

                                   5          First, Plaintiff filed a notice of appeal prior to filing a motion to alter or amend the

                                   6   judgment. ECF No. 107. Where a plaintiff has filed a notice of appeal, a “rule 59(e) motion to

                                   7   alter or amend the judgment effectively revives the district court’s jurisdiction.” Tinsley v. Borg,

                                   8   895 F.2d 520, 523 (9th Cir. 1990); Tripati v. Henman, 845 F.2d 205, 206 (9th Cir. 1988) (same).

                                   9   Thus, if Plaintiff filed a timely motion to alter or amend the judgment, the Court would have

                                  10   jurisdiction to consider that motion despite Plaintiff’s notice of appeal. Id.

                                  11          However, Plaintiff has not filed a timely motion to alter or amend the judgment. Under

                                  12   Federal Rule of Civil Procedure 59(e), “[a] motion to alter or amend a judgment must be filed no
Northern District of California
 United States District Court




                                  13   later than 28 days after the entry of the judgment.” Fed. R. Civ. Pro. 59(e). The Court entered

                                  14   judgment in this case on March 22, 2021. ECF No. 93. Accordingly, Plaintiff was required to file

                                  15   any motion to alter or amend the judgment by April 19, 2021. Plaintiff did not file a motion to

                                  16   alter or amend the judgment until April 26, 2021. ECF No. 109. Under Federal Rule of Civil

                                  17   Procedure 6(b)(2), “[a] court must not extend the time to act under Rules 50(b) and (d), 52(b),

                                  18   59(b), (d), and (e), and 60(b).” Fed. R. Civ. Pro. 6(b)(2). Thus, Plaintiff’s motion under Rule

                                  19   59(e) is untimely and must be denied. See Fed. R. Civ. Pro 59(e) (“A motion to alter or amend a

                                  20   judgment must be filed no later than 28 days after the entry of the judgment.”). Accordingly, the

                                  21   Court DENIES Plaintiff’s motion to alter or amend the judgment as untimely.

                                  22          Second, Plaintiff’s motion for corrective orders requests that the Court issue various orders

                                  23   requiring Defendant to comply with the Federal Rules of Civil Procedure and the Federal Rules of

                                  24   Evidence. ECF No. 99. Plaintiff’s claims have been dismissed with prejudice and judgment has

                                  25   been entered. ECF Nos. 92, 92. Moreover, Plaintiff has filed a notice of appeal to the Ninth

                                  26   Circuit. ECF No. 107. A notice of appeal generally “confers jurisdiction on the court of appeals

                                  27
                                                                                          2
                                  28   Case No. 19-CV-07832-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CORRECTIVE ORDERS AND MOTION TO ALTER OR
                                       AMEND THE JUDGMENT
                                          Case 5:19-cv-07832-LHK Document 111 Filed 08/13/21 Page 3 of 3




                                   1   and divests the district court of its control over those aspects of the case involved in the appeal.”

                                   2   Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). The Court therefore lacks

                                   3   jurisdiction to grant Plaintiff’s requested relief. Id. As such, the Court DENIES Plaintiff’s motion

                                   4   for corrective orders.

                                   5          In sum, the Court DENIES Plaintiff’s motion for corrective orders and Plaintiff’s motion

                                   6   to alter or amend the judgment.

                                   7   IT IS SO ORDERED.

                                   8   Dated: August 13, 2021

                                   9                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                          3
                                  28   Case No. 19-CV-07832-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CORRECTIVE ORDERS AND MOTION TO ALTER OR
                                       AMEND THE JUDGMENT
